Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 June 12, 2013 Subject: LAST CHANCE TO REGISTER: A New Way to Get Commodity Market Exposure This message contains graphics. If you do not see the graphics, click here to view . Exchange Traded Notes A New Way to Get Commodity Market Exposure CSCB and CSCR Launching June 12th Please join us on a webcast to learn more about Credit Suisse's innovative commodity index strategies in exchange-traded format. Register for the Webcast New Products CSCB: The Credit Suisse Commodity Benchmark ETNs are linked to the Credit Suisse Commodity Benchmark Total Return Index and seek to provide diversified exposure to the commodity market via: - Exposure to 34 commodities - Monthly rebalancing - Investing in equal units across multiple delivery periods in each commodity - An extended roll period of 15 business days CSCR: The Credit Suisse Commodity Rotation ETNs are linked to the Credit Suisse Commodity Backwardation Total Return Index and represent a dynamic commodity strategy that allocates to eight single commodity indices based on the price of the commodity futures contracts of various terms. Additional features include: -Allocation to eight single commodity indices (out of a universe of twenty-four) with the highest level of backwardation (or least level of contango)* -
